NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-1379


                             SYSTORE COMPANIES, INC.
               (doing business as Advanced Communications Systems),

                                                     Appellant,

                                          v.

                    Robert M. Gates, SECRETARY OF DEFENSE,

                                                     Appellee.


      Cyrus E. Phillips IV, Cyrus E. Phillips, Attorney-at-Law, of Arlington, Virginia,
argued for appellant.

         Scott T. Palmer, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Brian M. Simkin, Assistant Director. Of counsel on the brief was Joann W.
Melesky, Deputy Legal Counsel, Defense Information Systems Agency, of Scott AFB,
Illinois. Of counsel was William Mayers, Chief Legal Counsel.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Monroe E. Freeman, Jr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-1379


                           SYSTORE COMPANIES, INC.
              (doing business as Advanced Communications Systems),

                                                     Appellant,

                                         v.

                   Robert M. Gates, SECRETARY OF DEFENSE,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       Armed Services Board of Contract Appeals

in CASE NO(S).           52592

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED January 7, 2010                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk